DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 12/01/2020. 
The application contains 21-40 claims, the claims have been examined and rejected. Claims 1-20 have been cancelled on a preliminary amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-36, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunico et al. (US 20160239489).

In regards to claims (21 and 38), Cunico discloses a method, comprising: obtaining content associated with an event (see para 30; receiving event content); receiving input communicated by a computing device associated with a participant of the event, the input comprising a query (see at least para 38-39, user question through microphone or typed); identifying relevant content corresponding to the query, the relevant content being identified by: analyzing the query to identify a relevant-content indicator in the query (see at least para 40-44, detect questions and analyzed them to determine query and identify if there is content to answer them); and identifying a portion of the content associated with the relevant-content indicator(see at least para 43-44, identify from segments and extended content); determining an answer to the query based, at least in part, on the relevant content and a confidence level associated with the relevant content (see para 6, 52, 54, 58 using a confidence score providing answer); and providing the answer to the computing device associated with the participant (see para 30, 40-44, 49, 52, based on the question presents the answer from the content of the presentation and can generate answers from portions of content).

In regards to claim 22, Cunico discloses further comprising providing the answer to a computing device associated with a presenter (see at least FIG. 5 and para 50-52, 54-55, present answer to question to a presenter)

In regards to claim 23, Cunico discloses further comprising determining the answer to the query based, at least in part, on a relevant portion of content external to the event (See at least para 17, 43-44, identify from segments and extended content).

In regards to claim 24, Cunico discloses, the external content comprising at least one of: files related to the content; or content accessed over a network (see para 17, 43-44 external content associated to presentation content).

In regards to claim 25, Cunico discloses, further comprising determining the answer to the query based, at least in part, on a confidence level associated with the query, a state of the event, the participant that communicated the query, and a type of the monitored input (see para 38-39, 52, 54, 58: question are received through voice or typed, state of event and confidence score)

In regards to claim 26, Cunico discloses further comprising automatically displaying the relevant content on the computing device associated with the participant (see para 52, 54-55; present the answer to a user on the user device as response to the questions)

In regards to claim 27, Cunico discloses further comprising determining the confidence level associated with the relevant content based, at least in part, on a certainty level that the relevant content is relevant to the query (see para 45; confidence level associated to the content).

In regards to claim 28, Cunico discloses further comprising obtaining the content associated with the event based on an event start time (see para 30: content is shared with the participants/ audience in real-time when meeting is taking place).

In regards to claims 29, Cunico discloses system, comprising: a processor; and a memory storing computer executable instructions that, when executed by the processor, perform operations, comprising: receiving content associated with an event (see para 30: receiving event content); receiving input from a computing device associated with a participant of the event (see at least para 38-39, user question through microphone or typed); identifying relevant content corresponding to the input, the relevant content being identified by: analyzing the input to identify a relevant-content indicator in the input; and analyzing the content to identify at least a portion of the content associated with the relevant-content indicator (see at least para 40-44, detect questions and analyzed them to determine query and identify if there is content to answer them); determining a response to the input based, at least in part, on the relevant content (see at least para 43-44, 52, 54, 58 identify from segments and extended content); and providing the response to at least one of: the computing device associated with the participant; or a computing device associated with a presenter of the event (see para 30, 40-44, 49, 52, based on the question presents the answer from the content of the presentation and can generate answers from portions of content).

In regards to claim 30, Cunico discloses, wherein the response comprises at least one of: the relevant content; or an indication of the relevant content (see para 31, 33-34, 36, 43-44, 57 relevant content and identifiers/indicators)

In regards to claim 31, Cunico discloses the indication of the relevant content comprising a location of the relevant content (see para 33-34, 55, 57 provides indicators/identifiers of location of the answers within the content or multimedia presentation).

In regards to claim 32, Cunico discloses further comprising instructions for providing, based on the response comprising the indication of the relevant content, a selectable input to at least one of: the computing device associated with the participant; or the computing device associated with the presenter (see para 50-52 and 56: a presented/expert can received the indicated segments for answering and providing to the presented to use an interface to confirm the answers. Additionally, based on the found answers hyperlinks can be provided to the user so that he can access the answers by interacting with the hyperlinks).

In regards to claim 33, Cunico discloses further comprising instructions for providing the relevant content to the computing device in response to a selection of the selectable input (see para 50-52 and 56: a presented/expert can received the indicated segments for answering and providing to the presented to use an interface to confirm the answers. Additionally, based on the found answers hyperlinks can be provided to the user so that he can access the answers by interacting with the hyperlinks).

In regards to claim 34, Cunico discloses further comprising instructions for determining a confidence level of the relevant content (see para 45-48; confidence levels/scores associated to segments).

In regards to claim 35, Cunico discloses further comprising instructions for determining whether the confidence level exceeds a confidence level threshold requirement (see para 45-48: confident score thresholds e.g. low and high).

In regards to claim 36, Cunico discloses, wherein the response comprises the relevant content based on the confidence level exceeding the confidence level threshold requirement (see para 45-48: the responses are provided for those segments that answer with the highest confidence score) 

In regards to claim 39, Cunico discloses, wherein the relevant content comprises content from at least one of: the event content; or content external to the event (see at least para 43-44, 52, 54, 58 identify from segments from event content and extended(external) content).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunico et al. (US 20160239489).

In regards to claim 37, Cunico doesn’t specifically teach, wherein the response comprises an indication of the relevant content based on the confidence level not exceeding the confidence level threshold requirement.
However, Cunico does teach in a case where only one identified segment of content is determined to be a possible answer a default score can be given (see para 47).
Accordingly, it would be obvious to a person with ordinary skills in the art before the effective filling date of the invention to use these default score as response when confidence level doesn’t exceed the threshold since a person would have recognize the benefits for providing the at least one answer to the question provided by a user since it can provide some information that can work as an answer.
In regards to claim 40, Although Cunico doesn’t specifically mentions further comprising accessing external content when it is determined the event content does not include the relevant content.
Cunico does teaches that the system after identifying the core concept of the question can analyze the extended(external) content to determine whether any of the accessed segments potentially contains at least one possible answer to the question. If so, the content identifier can select those segments that potentially contain at least one possible answer to the question and generating an answer to the question based on the extended content  (see para 44 and claim 14).
Accordingly, it would be obvious to a person with ordinary skills in the art before the effective filling date of the invention to use the extended content as answer in case its determined that such content can answer the user based on the determination that can further clarify or explain something that was not covered on the presentation content,  since a person would have recognize the benefits for improving the system to best respond to a user question. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 20100186056) teaches providing presentation content (presentation slides) to the users. The content is synchronized with the presentation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144